ATTORNEYS FOR RELATOR                                ATTORNEYS FOR OPPOSING PARTY
Peter J. Rusthoven                                   INTERNATIONAL BUSINESS MACHINES
John R. Maley                                        CORPORATION
Deborah Pollack-Milgate                              Andrew H. Hull
Barnes & Thornburg LLP                               Laurie E. Martin
Indianapolis, Indiana                                Hoover Hull Turner LLP
                                                     Indianapolis, Indiana

                                                     Daniel R. Lombard
                                                     Quinn Emanuel Urquhart & Sullivan LLP
                                                     Chicago, Illinois

                                                     Steven Menashi
                                                     Jay P. Lefkowitz
                                                     Kirkland & Ellis LLP
                                                     New York, New York           FILED
______________________________________________________________________________
                                                                Jul 05 2016, 10:51 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court


                                  In the
                          Indiana Supreme Court
                           _________________________________

                                 No. 49S00-1605-OR-294

STATE OF INDIANA, ACTING ON BEHALF OF
THE INDIANA FAMILY & SOCIAL SERVICES
ADMINISTRATION,
                                                     Relator,

                                          v.

THE MARION SUPERIOR COURT AND
THE HON. DAVID J. DREYER, AS JUDGE THEREOF,
                                                     Respondents.

                           _________________________________

                                     Original Action
                           _________________________________


                                      July 5, 2016

Per Curiam.
        After a bench trial and judgment in the underlying contract dispute, this Court reversed in
part and remanded to the trial court with instructions to resolve remaining issues. State v. Int’l Bus.
Machines Corp., 51 N.E.3d 150 (Ind. 2016). The Clerk certified that opinion on May 6, 2016.
Later that day, the State moved for a change of judge under Indiana Trial Rule 76(C)(3) in the
underlying case, No. 49D10-1005-PL-21451. The State soon filed this original action, seeking a
writ compelling the trial court to vacate all orders issued in the underlying case since certification
and grant its motion for change of judge. International Business Machines Corporation opposes
that request and argues, among other things, that the State is not entitled to a change of judge.
        This Court has exclusive, original jurisdiction to supervise the exercise of jurisdiction by
other Indiana courts. See Ind. Const. art. 7, § 4; Ind. Original Action Rule 1. The Court’s
participating members have reviewed and discussed the filed materials. The Court’s majority
concludes the State is entitled to a change of judge. Accordingly, the Respondents, the Marion
Superior Court and the Hon. David J. Dreyer, are ordered to vacate all orders issued in the
underlying case on or after May 6, 2016, and to grant the change of judge. Judge Dreyer is
prohibited from exercising jurisdiction in the underlying case except that necessary to comply with
this opinion and effectuate the change of judge. This opinion is final and effective immediately;
petitions for rehearing or motions to reconsider are not allowed. See Orig. Act. R. 5(C).1


Massa, J., not participating.




1
  Because the Court grants the writ based on the filed materials, it denies as moot the State’s motion to
file a reply in support of its petition for writ of mandamus and prohibition and its motion for a
consolidated hearing with its petition for writ in aid of this Court’s appellate jurisdiction.